DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 07/02/2021.
Application filed 07/02/2021.
Applicant’s PgPUB: 2021/0337034 A1
Claims:
Claims 1-20 are pending.
Claims 1, 7 and 15 are independent.
IDS:
New IDS:
IDS filed 07/02/2021 has been considered.
Continuity/Priority Data:
This Application claims priority to Non-Provisional Application No. 14/886,243 (Patent: 11,082,499) filed 10/19/2015.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it claims in part “… maintaining the context information of the session during transfer of a client agent from the session to the new session so as to minimize user disruption”.  The phrase “… so as to minimize user disruption” has no define or stated means of making this determination.  Further, the metes and bounds is uncertain because there is no clear threshold for minimum disruption that must be met.  Further, this language is intended use language.  Examiner requires amendment and/or clarification to avoid future confusion.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”).
As to claim 1, Ikawa discloses:
a method comprising: 
providing, by a computing device, a browser in which to access a session of an application, the computing device being one of a pool of devices (Fig. 1, 102, client(s), 141, browser; 101, business system; ¶0040 – Ikawa teaches a table or structure in which the data associated with the client are stored is named session information and exists in each client. A flow of business processing using the session information by the business server is described concretely by taking the above-mentioned shopping site as an example) ; 
receiving, by the computing device, a request for context information of the session, the context information configured to enable another computing device to initialize a new session of the application in a state the same as that of the session accessible via the browser of the computing device (¶0055 – Ikawa teaches A session information management unit moves or receives the session information. The movement of the session information is the processing for taking or reading out specific session information from the memory of the business server including the session information management unit itself and transmitting the session information to the session information management unit of another business server. Further, the reception of the session information is the processing for receiving the session information transmitted from the session information management unit of another business server and storing the session information in the memory of the business server including the session information management unit itself.); 
retrieving, by the computing device, the context information of the session from the browser of the computing device (Fig. 2B, HTTP Request with Cookie information (i.e., context information), Fig. 1, 131, browser of Ikawa); and 
providing, by the computing device, the context information to support launch of the new session of the application at the another computing device so as to balance a load across the pool of devices (¶0009 – Ikawa teaches the operation management system (OMS) including monitoring loads on business server(s), storing the loads on the monitored business servers and a control processing means for deciding business servers of source and destination of session information and receiving load ratios from an operation manager, deciding the business servers of source and destination of the session information on the basis of the loads on the plurality of business servers stored in the storage and the load ratios inputted by the operation manager to issue movement instructions to the decided business servers and switches the business server of destination to which continuation requests are transferred so that the loads among the business servers are shifted to satisfy the load ratios.).

As to claim 2, Ikawa discloses:
method of claim 1, and
further comprising 
maintaining the context information of the session during transfer of a client agent from the session to the new session so as to minimize user disruption (¶0078-¶0081, ¶0106, Fig. 2B - Ikawa teaches load balancer, as a part of the broker service, transfers the client device from the session with the source business server to the destination business server via cookie switching, with cookie field indicating the server identifier, while the session information is being maintained in the operation management apparatus, also a part of the broker service, from transmission from the source business server to the destination business server.).

As to claim 7, Ikawa discloses:
a method, comprising: 
provisioning, by a broker service, a browser server pool comprising a first browser server and a second browser server, wherein the first browser server comprises a first browser helper object and the second browser server comprises a second browser helper object (Fig. 1, ¶0049, ¶0050 – Ikawa teaches load balancer, managing the plurality of servers, corresponds to the claimed broker service.  When the load balancer is connected to the plurality of business servers in the business system, a browser server pool is created.  The browser server pool includes a first browser server, e.g., a business server, and a second browser server, e.g., another business server.); and 
after determining that a first web browser session is to be transferred from the first browser server to the second browser server: 
receiving, by the broker service and from the first browser helper object, a session context from the first web browser session (¶0067, ¶0104-¶0106, ¶0112 – Ikawa teaches a session information destination decision unit of the operation management apparatus, as a part of the broker service, decides on a business server of destination to which the session information is moved or transferred, and instructs the session information to be received at a destination business server specified by the   session information destination decision unit of the operation management apparatus.  Furthermore, the session information is received by the operation management apparatus, as a part of the broker service, and then is transmitted to the business server of destination through the operation management apparatus.); 
launching, by the broker service, a second web browser session hosted by the second browser server (¶0051, ¶0110, ¶0116 – Ikawa teaches  the load balancer 111, as a part of the broker service, when receives the continuation HTTP requests 103 being transferred to the business server 112 of destination, launches a new session with the business server 112 of destination, that is the second browser server.), wherein the second browser helper object initializes the second web browser session in a same state as the first web browser session and based on the session context (¶0078, ¶0080-¶0081, ¶0106, ¶0116 - Ikawa teaches load balancer, as a part of the broker service, initializes the second web browser session to the business server of destination with the session information that is transferred from the source business server via the operation management apparatus, also a part of the broker service.); and 
transferring, by the broker service, a client agent from the first web browser session to the second web browser session (¶0078-¶0081, ¶0106, Fig. 2B. The load balancer, as a part of the broker service, transfers the client device from the session with the source business server to the destination business server via cookie switching, with cookie field indicating the server identifier, while the session information is being maintained in the operation management apparatus, also a part of the broker service, from transmission from the source business server to the destination business server.).

As to claim 8, Ikawa discloses:
method of claim 7, 
where in launching the second web browser session comprises: 
maintaining a serialized session context from the first web browser session in the second web browser session (¶0078-¶0081, ¶0106, Fig. 2B – Ikawa teaches a load balancer, as a part of the broker service, transfers the client device from the session with the source business server to the destination business server via cookie switching, with cookie field indicating the server identifier, while the session information is being maintained in the operation management apparatus, also a part of the broker service, from transmission from the source business server to the destination business server.).

As to claim 10, Ikawa discloses:
method of claim 7, 
wherein determining that the first web browser session is to be transferred comprises: 
monitoring, by the broker service, a server load across the browser server pool (Fig. 1, ¶0134-¶0140 – Ikawa teaches use of an operation management apparatus which manages the plurality of servers, can be considered together with the load balancer as the claimed broker service. The operation management apparatus monitors the load information of business servers.); and 
balancing, by the broker service, the server load across the browser server pool (Fig. 1, Fig. 6, ¶0134-¶0140 – Ikawa teaches use of an operation management apparatus decides whether a web browser session needs to be moved to another server using the load value stored in the business server state table).
As to claim 15, similar rejection as to claim 1.
As to claim 16, similar rejection as to claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”) in view of U.S. Patent Application Publication No. 2016/0125343 A1 to ODea et al. (“ODea”).
As to claim 3, Ikawa discloses:
method of claim 1, 
ODea discloses what Ikawa does not expressly disclose.
ODea discloses:
wherein the pool of devices is configured to provide remote desktop service functionality (¶0061-¶0063 of ODea).
Ikawa and ODea are analogous arts because they are from the same field of endeavor with respect to networked communications.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate remote desktop functionality as discussed in ODea with system as discussed in Ikawa by adding the functionality of ODea to the system/method of Ikawa in order to provide remote desktop functionality in order to provide remote access to different systems (ODea, ¶0010).

As to claim 11, Ikawa discloses:
method of claim 7, 
ODea discloses what Ikawa does not expressly disclose.
ODea discloses:
wherein the browser server pool is configured to provide remote desktop server functionality (¶0061-¶0063 of ODea).  The suggestion/motivation and obviousness rejection is the same as in claim 3.

As to claim 17, similar rejection as to claim 3.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”) in view of U.S. Patent Application Publication No. 2013/0054822 A1 to Mordani et al. (“Mordani”).
As to claim 4, Ikawa discloses:
method of claim 1, and
Ikawa discloses:
causing a second browser helper object to initialize the new session at the another computing device based on the serialized context information (¶0055 – Ikawa teaches A session information management unit moves or receives the session information. The movement of the session information is the processing for taking or reading out specific session information from the memory of the business server including the session information management unit itself and transmitting the session information to the session information management unit of another business server. Further, the reception of the session information is the processing for receiving the session information transmitted from the session information management unit of another business server and storing the session information in the memory of the business server including the session information management unit itself.).
Mordani discloses what Ikawa does not expressly disclose.
Mordani discloses:
causing a first browser helper object to serialize the context information (¶0048 – Mordani teaches session context information is in a serialized format.); 
Ikawa and Mordani are analogous arts because they are from the same field of endeavor with respect to load balancing.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate serialized information as discussed in Mordani with the system as discussed in Ikawa by adding the functionality of Mordani to the system/method of Ikawa in order to demonstrate the usage of a particular format type of data (Mordani, ¶0048).

As to claim 13, Ikawa discloses:
method of claim 7, 
wherein the first browser helper object is configured to: 
receive, from the broker service (Fig. 1, load balancer 130, recovery server), a session context request; and in response to the session context request (¶0046 – Mordani teaches load balancer choosing a backup server to be the recover server implies a session context request): 
access session context information (¶0048 – Mordani teaches session context information is accessed when the load balancer chooses a backup server to be the recover server, which constitutes a session context request.); 
serialize the session context information (¶0048 – Mordani teaches session context information is in a serialized format.); and 
transmit the serialized session context information to the broker service (¶0050 – Mordani teaches session context information is transmitted to the broker service (i.e, recovery server)).

As to claim 18, similar rejection as to claim 4.

Claims 5, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”) in view of in view of U.S. Patent Application Publication No. 2009/0106571 A1 to Low et al. (“Low”).
As to claim 5, Ikawa discloses:
method of claim 1, 
Low discloses what Ikawa does not expressly disclose.
Low discloses:
further comprising: 
after determining that there is no active session in the browser of the computing device, disconnecting the browser from a web browser session (¶0149, ¶0164 – Low teaches a power management controller which manages a plurality of servers, is a part of the broker service. The power management controller powers down a server when the server is not providing a user web session.).
Ikawa and Low are analogous arts because they are from the same field of endeavor with respect to load balancing.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate power management as discussed in Low with the system as discussed in Ikawa by adding the functionality of Low to the system/method of Ikawa in order to measure and improve power utilization with a system (Low, ¶0002, ¶0003).

As to claim 9, Ikawa discloses:
method of claim 7, 
Low discloses what Ikawa does not expressly disclose.
Low discloses:
further comprising: 
determining, by the broker service, whether the first browser server has any active web browser sessions (¶0149, ¶0164 – Low teaches a power management controller which manages a plurality of servers, is a part of the broker service. The power management controller powers down a server when the server is not providing a user web session.); and 
upon determining that the first browser server has no active web browser sessions, powering down the first browser server (¶0149, ¶0164 – Low teaches a power management controller which manages a plurality of servers, is a part of the broker service. The power management controller powers down a server when the server is not providing a user web session.).  The suggestion/motivation and obviousness rejection is the same as in claim 5.

As to claim 19, similar rejection as to claim 5.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”) in view of in view of U.S. Patent Application Publication No. 2015/0189004 A1 to Massover et al. (“Massover”).
As to claim 6, Ikawa discloses:
method of claim 1, 
Massover discloses what Ikawa does not expressly disclose.
Massover discloses:
wherein the context information comprises at least one of a 
session cookie, 
a uniform record locator (URL) address, and 
a Hypertext Transfer Protocol (HTTP) header (¶0007 of Massover).
Ikawa and Massover are analogous arts because they are from the same field of endeavor with respect to load balancing.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate HTTP header information as discussed in Massover with system as discussed in Ikawa by adding the functionality of Massover to the system/method of Ikawa in order to demonstrate usage of HTTP information within a load balance system (Massover, ¶0007).

As to claim 14, Ikawa discloses:
method of claim 7, 
wherein the session context comprises 
one or more session cookies, 
one or more uniform record locator (URL) addresses, or 
one or more Hypertext Transfer Protocol (HTTP) headers (¶0007 of Massover).

As to claim 20, similar rejection as to claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0198721 A1 to Ikawa et al. (“Ikawa”) in view of [.
As to claim 12, Ikawa discloses:
method of claim 7, 
Dong discloses what Ikawa does not expressly disclose.
Dong discloses:
wherein the browser server pool is hosted in a cloud service (¶0028, ¶0043 of Dong).
Ikawa and Dong are analogous arts because they are from the same field of endeavor with respect to networking scaling.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate pooled resources as discussed in Dong with system as discussed in Ikawa by adding the functionality of Dong to the system/method of Ikawa in order to demonstrate that network resources can be pooled to allow for scaling (Dong, ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445